Case: 15-30319      Document: 00513545156         Page: 1    Date Filed: 06/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 15-30319                                  FILED
                                                                                June 13, 2016

NORVEL LASSERE,                                                                Lyle W. Cayce
                                                                                    Clerk
              Plaintiff–Appellee,

v.

MICHAEL TREGRE, St. John the Baptist Parish Sheriff; STEVEN DAILEY,
JOSE REL, CLEVEN REMONDET, MICHELLE PIERSON,

              Defendants–Appellants.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-5430


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellee Norvel Lassere sued several St. John the Baptist
Parish law enforcement personnel (collectively, “Defendants”) after an incident
that resulted in one Defendant fatally shooting Plaintiff’s mother, Barbara
Lassere (“Lassere”). After a trial, a jury found that both Defendants and
Lassere acted negligently under Louisiana law and apportioned 50% of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30319    Document: 00513545156        Page: 2   Date Filed: 06/13/2016



                                 No. 15-30319
fault to Defendants and 50% of the fault to Lassere. Defendants appeal the
denial of their motion for judgment as a matter of law or, alternatively, a new
trial. Having carefully reviewed the parties’ arguments, the record, and the
pertinent case law, we find no reversible error.
      AFFIRMED.




                                       2